Citation Nr: 1807978	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for duodenal ulcer.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1967 to October 1971.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that the issue of TDIU is part and parcel of an increased rating claim when it is raised by the record.  In this case, the Board finds that the record raised the issue of entitlement to TDIU during the pendency of the appeal.  Accordingly, the Board has characterized the issues on appeal to include a claim for entitlement to TDIU and the issue is properly before the Board.  

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1. The Veteran's duodenal ulcer was moderate and productive of continuous moderate manifestations.  

2. The Veteran meets the schedular criteria for TDIU.

3. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Veteran's duodenal ulcer was assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7305, a 20 percent rating is warranted for moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe duodenal ulcer that is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent rating is warranted for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Between April and October 2008, the Veteran complained of stomach pain, nausea, swelling, gas, heartburn, tasting his food when he belched, and diarrhea.  He denied any vomiting.  He related that his pain medication caused his constipation.  

In October 2008, the Veteran was afforded a VA examination for stomach and duodenal conditions.  He reported experiencing mid-upper abdominal pain, excessive abdominal bloating, swelling, and diarrhea every morning.  He also stated that he had acid reflux several times per week.  Prilosec relieved some of his acid reflux.  He denied having nausea, vomiting, abdominal cramping, or any bleeding. 
On examination, he showed abdominal tenderness and pain on palpitation of the mid upper abdomen.  He did not have gnawing or burning pain, episodes of hematemesis or melena, or signs of significant weight loss, malnutrition, or anemia.
Additionally, he did not have any periods of incapacitation due to stomach or duodenal disease.  X-ray results revealed mild constipation.

Later in June 2015, the Veteran stated that he became nauseated after having a bowel movement.

In March 2016, the Veteran related that he had intermittent nausea for long time accompanied by stomach swelling, shortness of breath, and diarrhea.  He did not have any vomiting or abdominal pain.  He ate without any difficulty and had regular bowel movements.  

The Veteran was provided an additional VA examination in April 2016.  He reported an increase in bloating, a sick feeling in his stomach, diarrhea, and daily nausea.  His treatment plan included taking continuous medication.  He had recurring episodes of symptoms that were not severe four or more times per year for less than one day.  He experienced periodic abdominal pain that was only partially relieved by standard ulcer therapy.  He had recurrent nausea four or more times per year for less than one day.  He did not have incapacitating episodes.  A diagnostic imaging tests from 2013 revealed diverticulum on his distal esophagus, pylorospasm with retention of gastric acid, gastroesophageal reflux that was causing Barrett's esophagitis, and moderate duodenitis with no definite evidence of ulceration.  The examiner determined that the Veteran's ulcer did not impact his ability to work.

In October 2017, the Veteran testified that he was experiencing nausea, loose bowels every morning, and occasional swelling and discomfort in his stomach.  He complained that the severity of his ulcer was causing him to take additional medication than what was prescribed.  At times, he would need to lay down two to three times per month for at least a half a day because the flare-ups of pain in his stomach were bad.  He related that not only did he experience daily pain but also that it was more frequent in occurrence. 

After reviewing the medical evidence of record, the Board finds that the Veteran's duodenal ulcer did not approximate moderately severe duodenal ulcer that is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  The Veteran did not have anemia or any weight loss.  To the extent that the Veteran exhibited any recurrent incapacitating episodes, they averaged a half a day in duration.  The Board has considered the October 2017 hearing testimony regarding the severity of the Veteran's symptoms.  Certainly, laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence does not establish a greater degree of impairment than that contemplated by the currently assigned disability rating.  

The Board finds that the preponderance of the evidence is against the claim for entitlement to an increased rating in excess of 20 percent for duodenal ulcer.  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as he is service-connected for major depressive disorder, rated as 70 percent disabling from August 7, 2017, and 50 percent disabling from September 22, 2008; duodenal ulcer, rated as 20 percent disabling from September 13, 2002 and 10 percent disabling from February 1, 1975; and tinnitus, rated as 10 percent disabling from April 8, 2011.  He is also rated as noncompensable for service-connected tension headaches and bilateral hearing loss.

The Veteran reported on his December 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.  The Veteran retired from maintenance in 2000.  

In October 2017, the Veteran testified that he had a high school education and two years of technical school in air condition and refrigeration.  He was terminated from his last job as a Maintenance Supervisor in 2000.  He had an argument with his supervisor and he threw something at her in a rage.  His representative related that the Veteran would have blackout spells when he became upset or "riled up" because of his depression.  The Veteran stated that he tries to get away from "the situation" and his major depressive disorder impacted his ability to work with others.  He responded that after he was fired, he did not attempt to seek another job because of his hearing loss and because people would make fun of him.  He reported that his ulcer impacted his employability due to constant stomach aches, swelling, and frequent bowel movements.  He conveyed an inability to do any physical labor or sedentary work.  He added that he could not stay stationary or concentrate on one thing for a long period, stay on task, and see it to completion.  He also had problems with his temper and memory and at times, he became irritable and disoriented.

The October 2008 and April 2016 VA examination for stomach and duodenal conditions indicated that the Veteran's duodenal ulcer did not impact his ability to work of daily activities.  

In September 2017, the VA psychological examiner determined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Additionally, in September 2017, the Veteran reported that his hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work due to bothersome and distracting ringing in his ears and difficulty with conversational speech.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b).  Here, the Board finds the October 2017 hearing testimony as well as the VA examination reports and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert supra. ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

An increased rating in excess of 20 percent for duodenal ulcer is denied. 




An award of TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


